      Case 2:16-cv-00287-cr Document 217-22 Filed 06/02/20 Page 1 of 2
                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,          Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 22 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
              Case 2:16-cv-00287-cr Document 217-22 Filed 06/02/20 Page 2 of 2



                          &(57,),&$7(2)&203/,$1&(
              TO VERMONT BE SMART, STAY SAFE EXECUTIVE ORDER 01-20


1. I certify that:
   a. I have not left the State of Vermont for any reason except essential travel in the past 14
       days; OR
   b. I have completed a self-quarantine in compliance with the Vermont Department of
       Health’s quarantine protocols before arrival to this establishment; OR
   c. I am authorized to work in the State of Vermont under the existing State of Emergency.

2. ,DOVRFHUWLI\WKDW,KDYHQRWKDGFORVHFRQWDFWZLWKDSHUVRQFRQÀUPHGWRKDYH&29,'
   within the last 14-days.

3. I also certify that I do not currently, and have not had in the past 24 hours, any of the
   following symptoms:
   • $IHYHUDERYH)&RUIHOWIHYHULVK
   • &KLOOV
   • Muscle pain;
   • Sore throat;
   • Headache;
   • New loss of taste or smell.

4. I also certify that all persons in my care who are under the age of 18 years or who are
   dependent on my care meet the criteria described in items 1–3 above. Please provide
   a list of the names of all persons under 18 or otherwise in your care.
     Names:




5. ,KDYHUHDGDQGXQGHUVWDQGWKLVHQWLUH&HUWLÀFDWHRI&RPSOLDQFHDQGPDNHWKHDERYH
   FHUWLÀFDWLRQVXQGHUWKHSDLQVDQGSHQDOWLHVRISHUMXU\


   Dated:                                 in                                        , Vermont.
PERSON 1


Signature:                                                          Printed Name:
PERSON 2 (FROM SAME HOUSEHOLD; OPTIONAL)


Signature:                                                          Printed Name:
+286(+2/'&217$&7,1)250$7,21


Address:
  Phone:
Instruction to lodging accommodation:.HHSWKLVIRUPRQÀOHIRUGD\V
